                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       CRAIG CARLSON, et al.,                            Case No.18-cv-07195-VKD
                                                          Plaintiffs,
                                   9
                                                                                             ORDER GRANTING DEFENDANTS’
                                                    v.                                       PARTIAL MOTION TO DISMISS
                                  10

                                  11       ROCK CLAPPER, et al.,                             Re: Dkt. No. 28
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             With the Court’s leave, on March 14, 2019 plaintiffs Craig Carlson and Carlson Produce,

                                  15   LLC (“Carlson Produce”) filed a first amended complaint (“FAC”) against defendants Rock

                                  16   Clapper and ScanX, Inc. (“ScanX”) for breach of contract, breach of the duty of good faith and

                                  17   fair dealing, fraud, promissory estoppel, and quantum meruit/unjust enrichment. Dkt. No. 27.

                                  18   Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, defendants move to dismiss (1)

                                  19   all of Mr. Carlson’s claims, (2) plaintiffs’ claim for breach of the duty of good faith and fair

                                  20   dealing against all defendants, and (3) plaintiffs’ claims against Mr. Clapper in his personal

                                  21   capacity, except for claim 3 for fraud. Dkt. No. 28. This Court has jurisdiction over this diversity

                                  22   action pursuant to 28 U.S.C. § 1332.1 Dkt. No. 17 ¶¶ 4-6, 8-9.

                                  23             The Court heard oral argument on defendants’ motion on May 14, 2019. Dkt. No. 42.

                                  24   Having considered the parties’ moving papers and arguments made at the hearing, the Court

                                  25   denies the parties’ requests for judicial notice and grants defendants’ motion to dismiss.

                                  26
                                  27

                                  28   1
                                           All parties have consented to magistrate judge jurisdiction. Dkt. Nos. 11, 16.
                                       I.       BACKGROUND
                                   1
                                                Mr. Carlson is a resident of Chicago, Illinois and the sole member of Carlson Produce, a
                                   2
                                       limited liability company organized under the laws of Illinois with its principal place of business
                                   3
                                       in Illinois. Dkt. No. 27 ¶¶ 4-5, 17. Mr. Carlson specializes in creating and managing high
                                   4
                                       performance hardware and software products for companies in the produce supply industry. Id.
                                   5
                                       ¶ 14.
                                   6
                                                Mr. Clapper is a California resident and the President, Chairman, and controlling
                                   7
                                       shareholder of ScanX, a corporation organized under Delaware law with its principal place of
                                   8
                                       business in California. Id. ¶¶ 6-8. ScanX develops instruments for “real-time” detection of
                                   9
                                       bacteria and chemicals in food. Id. ¶ 13.
                                  10
                                                On July 1, 2016, ScanX and Carlson Produce entered into a four-year Services
                                  11
                                       Agreement.2, 3 Id. ¶ 16; Dkt. No. 1, Ex. 1. The Services Agreement identifies Carlson Produce as
                                  12
Northern District of California




                                       “Consultant” and ScanX as “Company.” Dkt. No. 1, Ex. 1 at 1. Pursuant to this agreement,
 United States District Court




                                  13
                                       “Consultant will be taking the title of President of Sales and Marketing for ScanX Inc.
                                  14
                                       Responsibilities include all revenue generation processes. In this role he4 is accountable for
                                  15
                                       driving better integration and alignment between all revenue related functions, including
                                  16
                                       marketing, sales, customer support, pricing, and revenue management.” Id.
                                  17
                                                In exchange for those services, the Consultant was to receive “compensation of $210,000
                                  18
                                       per year for consulting activities, a 35% of salary annual bonus. . . . In addition, Consultant will
                                  19
                                       receive 5.5% of ScanX stock to vest over 4 years. . . . Payment for consulting activities is due at
                                  20
                                       the end of each 30 day period and the bonus is due 30 days after the year is complete.” Id.
                                  21

                                  22
                                       2
                                  23    Although appended to the original complaint, the Services Agreement is not appended to the
                                       FAC, which is the operative complaint subject to defendants’ motion to dismiss. Although the
                                  24   Court generally may not consider matters outside the pleadings when ruling on a motion to
                                       dismiss, see Fed. R. Civ. P. 12(d), the Court may consider the Services Agreement as incorporated
                                  25   by reference in the complaint. Khoja v. Orexigen Therapeutics, 889 F.3d 988, 998 (9th Cir.
                                       2018); Dkt. No. 27 ¶ 16 (describing “Services Agreement” “[a]ttached here to as Exhibit 1”).
                                  26   3
                                        The Services Agreement is between ScanX and “Carlson Produce Consulting LLC.” Dkt. No. 1,
                                  27   Ex. 1 at 1. The parties do not dispute that “Carlson Produce Consulting LLC” is the same entity as
                                       plaintiff Carlson Produce.
                                  28   4
                                           The Services Agreement does not specify who “he” is.
                                                                                       2
                                   1   Additionally, “[t]he Company shall reimburse travel costs, lodging, transportation and other

                                   2   preapproved expenses in relation to services provided by Consultant to Company. Payment is due

                                   3   fifteen (15) days from the date Company receives invoice.” Id. at 2. The Services Agreement was

                                   4   signed by Mr. Clapper for ScanX and by Mr. Carlson as a “Member” for Carlson Produce. Id.

                                   5          The Services Agreement contains an integration clause. Id. It also provides that “all

                                   6   questions concerning this Agreement, including the validity, capacity, of parties, effect[,]

                                   7   interpretation, and performance shall be governed by the laws of Santa Clara County in the State

                                   8   of California.” Id.

                                   9          Plaintiffs say defendants paid for the first two months of services provided under the

                                  10   Services Agreement but failed to pay thereafter, despite plaintiffs’ full performance. Dkt. No. 27

                                  11   ¶¶ 24-25. On multiple occasions, plaintiffs say that defendants represented that investor funding

                                  12   would be used in part to pay plaintiffs what they were owed, but that defendants never followed
Northern District of California
 United States District Court




                                  13   through on that commitment. Id. ¶¶ 26-31.

                                  14   II.    LEGAL STANDARD
                                  15          “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  16   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  17   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                  18   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, a court accepts as

                                  19   true all well-pled factual allegations and construes them in the light most favorable to the plaintiff.

                                  20   Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a complaint need

                                  21   not contain detailed factual allegations, it “must contain sufficient factual matter, accepted as true,

                                  22   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  23   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

                                  24   when it “allows the court to draw the reasonable inference that the defendant is liable for the

                                  25   misconduct alleged.” Id.

                                  26          A court generally may not consider any material beyond the pleadings when ruling on a

                                  27   Rule 12(b)(6) motion. If matters outside the pleadings are considered, “the motion must be treated

                                  28   as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). However, a court may
                                                                                          3
                                   1   consider matters that are “capable of accurate and ready determination by resort to sources whose

                                   2   accuracy cannot reasonably be questioned.” Roca v. Wells Fargo Bank, N.A., No. 15-cv-02147-

                                   3   KAW, 2016 WL 368153, at *3 (N.D. Cal. Feb. 1, 2016) (quoting Fed. R. Evid. 201(b)).

                                   4   Documents appended to the complaint, incorporated by reference in the complaint, or which

                                   5   properly are the subject of judicial notice may be considered along with the complaint when

                                   6   deciding a Rule 12(b)(6) motion. Khoja v. Orexigen Therapeutics, 889 F.3d 988, 998 (9th Cir.

                                   7   2018); see also Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19

                                   8   (9th Cir. 1990). A court may take notice of public records, but not of disputed facts stated in

                                   9   public records. Khoja, 899 F.3d at 999 (citing Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th

                                  10   Cir. 2001)).

                                  11          With respect to questions defendants’ motion raises concerning plaintiffs’ claim for breach

                                  12   of the implied covenant of good faith and fair dealing and plaintiffs’ alter ego theory, the parties
Northern District of California
 United States District Court




                                  13   agree that California law applies to this question. See Dkt. No. 28 at 6 (relying on California state

                                  14   law); Dkt. No. 34 at 6–7, 9 (same); Dkt. No. 37 at 4–5, 6–7 (same); see also Dkt. No. 1, Ex. 1 at 2

                                  15   (“The parties agree and intend that all questions concerning this Agreement, including the validity,

                                  16   capacity of parties, effect[,] interpretation, and performance shall be governed by the laws of Santa

                                  17   Clara County in the State of California.”).

                                  18   III.   DISCUSSION
                                  19          A.      Request for Judicial Notice
                                  20          Both parties filed requests for judicial notice. Defendants request the Court to judicially

                                  21   notice the California Secretary of State’s website search result for ScanX showing that the

                                  22   company is registered to do business in California, and plaintiffs request the Court to judicially

                                  23   notice the Delaware Department of State Division of Corporations website search result for ScanX

                                  24   showing that the company is delinquent on nearly $100,000 in taxes. Dkt. Nos. 40, 41. At the

                                  25   hearing, plaintiffs suggested that the Delaware record supports plaintiffs’ alter ego theory of

                                  26   liability against Mr. Clapper, but neither the FAC nor the parties’ briefing mentions these

                                  27   documents. The Court therefore denies the parties’ requests for judicial notice.

                                  28
                                                                                         4
                                              B.        Mr. Carlson’s Standing (All Claims)
                                   1
                                              In its prior order granting defendants’ motion to dismiss portions of the original complaint,
                                   2
                                       the Court concluded that Mr. Carlson lacks standing to pursue claims on his own behalf if those
                                   3
                                       claims are merely incidental to injury Carlson Produce suffered. Dkt. No. 26 at 5–6. The Court
                                   4
                                       also held that Mr. Carlson lacks standing to enforce the Services Agreement because he is not a
                                   5
                                       party to nor a third-party beneficiary of that agreement. Id. The Court permitted Mr. Carlson to
                                   6
                                       amend the complaint to plead an alternative theory of standing to sue in his individual capacity
                                   7
                                       based on a purported employment relationship separate from the Services Agreement. Id. at 6–7.
                                   8
                                              Defendants argue that Mr. Carlson lacks standing to prosecute this action because the FAC
                                   9
                                       fails to plead an employment relationship separate from the Services Agreement. Dkt. No. 28 at 5.
                                  10
                                       Mr. Carlson argues that the FAC pleads facts supporting the existence of a separate employment
                                  11
                                       relationship and that he may pursue claims in the alternative for relief as an employee of ScanX
                                  12
Northern District of California




                                       and Mr. Clapper. Dkt. 34 at 4–6.
 United States District Court




                                  13
                                              As he did in his original complaint, Mr. Carlson alleges that ScanX and Mr. Clapper
                                  14
                                       controlled the manner and means of Mr. Carlson’s work and supervised and directed his activities.
                                  15
                                       Compare Dkt. No. 1 ¶ 18 with Dkt. No. 27 ¶ 17. In the FAC, Mr. Carlson additionally alleges that
                                  16
                                       he was provided with business cards and an email address that identified him as a ScanX officer,
                                  17
                                       and that ScanX presented Mr. Carlson to others as the “face of the company” in meetings, on its
                                  18
                                       website, and in its presentation materials. Dkt. No. 27 ¶ 17. He contends that these facts show
                                  19
                                       that he was an employee of ScanX and that the company held him out as an employee. Id.; Dkt.
                                  20
                                       No. 34 at 5–6.
                                  21
                                              Mr. Carlson argues (as he did in opposing defendants’ first motion to dismiss) that he has
                                  22
                                       satisfied the “economic realities” test for employment described in S.G. Borello & Sons, Inc. v.
                                  23
                                       Dep’t of Indus. Relations, 48 Cal. 3d 341 (1989) and Dynamex Operations W. v. Superior Court, 4
                                  24
                                       Cal. 5th 903 (2018). Dkt. No. 34 at 4–6. These cases concern the application of specific
                                  25
                                       California labor laws and protections. See generally S.G. Borello, 48 Cal. 3d 341 (finding migrant
                                  26
                                       workers are “employees” for the purposes of California’s Workers’ Compensation Act); Dynamex,
                                  27
                                       4 Cal. 5th 903 (addressing classification of workers for purposes of California wage orders). Mr.
                                  28
                                                                                        5
                                   1   Carlson does not explain how these cases inform an analysis of the very different circumstances he

                                   2   has pled in the FAC. At the hearing, Mr. Carlson suggested that he was improperly classified as

                                   3   an independent contractor when, in reality, he was a ScanX employee. That theory is neither pled

                                   4   in the FAC nor articulated in plaintiffs’ opposition brief. Moreover, such a theory is at odds with

                                   5   Mr. Carlson’s counsel’s statement at the hearing on defendants’ first motion to dismiss that the

                                   6   parties chose to enter into the Services Agreement so that both could avoid the obligations of a

                                   7   formal employment relationship, including tax obligations. Dkt. No. 25.

                                   8           At the hearing on defendants’ first motion to dismiss, Mr. Carlson suggested that, if given

                                   9   leave to amend, he could plead facts demonstrating the existence of an employment relationship

                                  10   separate from the Services Agreement, such as facts about how ScanX conducted business, what

                                  11   requirements imposed on him, how he worked with other ScanX employees, and how ScanX was

                                  12   structured. See Dkt. No. 32. The FAC contains no allegations about those matters, save for the
Northern District of California
 United States District Court




                                  13   allegations that ScanX held Mr. Carlson out as an officer of the company. But it is difficult to

                                  14   distinguish these allegations from the terms of the Services Agreement, which recite that

                                  15   “Consultant will be taking the title of President of Sales and Marketing for ScanX Inc.” Dkt. No.

                                  16   1, Ex. 1 at 1.

                                  17           The Court concludes that Mr. Carlson has not alleged facts supporting a claim that he was

                                  18   an employee of ScanX or Mr. Clapper separate from the Service Agreement pursuant to which

                                  19   Carlson Produce, the limited liability company of which Mr. Carlson is the sole member, is

                                  20   identified as the “Consultant.” Accordingly, for the reasons explained above in the Court’s prior

                                  21   order (Dkt. No. 26), the Court concludes that Mr. Carlson lacks standing to pursue the claims in

                                  22   the FAC on his own behalf as an employee of ScanX or Mr. Clapper.

                                  23           C.       Breach of the Duty of Good Faith and Fair Dealing (Claim 2 Against ScanX
                                                        and Mr. Clapper)
                                  24
                                               Defendants argue that plaintiffs’ second claim for breach of the implied covenant of good
                                  25
                                       faith and fair dealing is superfluous and duplicative of their claim for breach of contract because it
                                  26
                                       alleges the same conduct as the basis for liability and demands the same relief.
                                  27
                                               Every contract imposes on each party a duty of good faith and fair dealing in performance
                                  28
                                                                                         6
                                   1   and enforcement of the contract. Careau & Co. v. Security Pacific Business Credit, Inc., 222 Cal.

                                   2   App. 3d 1371, 1393 (1990). The implied covenant “imposes upon each party the obligation to do

                                   3   everything that the contract presupposes they will do to accomplish its purpose.” Id. (internal

                                   4   quotations omitted).

                                   5          “A breach of the implied covenant of good faith and fair dealing involves something

                                   6   beyond the breach of the contractual duty itself.” Id. at 1394 (internal quotations omitted).

                                   7   “[A]llegations which assert such a claim must show that the conduct of the defendant, whether or

                                   8   not it also constitutes a breach of a consensual contract term, demonstrates a failure or refusal to

                                   9   discharge contractual responsibilities . . . which unfairly frustrates the agreed common purposes

                                  10   and disappoints the reasonable expectations of the other party thereby depriving that party of the

                                  11   benefits of the agreement.” Id. at 1395. While a plaintiff may bring claims for both breach of

                                  12   contract and breach of the implied covenant, when both claims rely on the same alleged acts and
Northern District of California
 United States District Court




                                  13   seek the same relief, the breach of the implied covenant claim may be disregarded as superfluous.

                                  14   Landucci v. State Farm Ins. Co., 65 F. Supp. 3d 694, 716 (N.D. Cal. 2014) (citing Guz v. Bechtel

                                  15   Nat’l, Inc., 24 Cal. 4th 317, 327 (2007)).

                                  16          Here, for their breach of contract claim, plaintiffs plead that they fully performed under the

                                  17   Services Agreement and that “Defendants’ failure to pay salary and performance bonuses, tender

                                  18   vested shares of ScanX common stock, and reimburse expenses are individually and together

                                  19   material breaches of” that agreement. Plaintiffs seek $509,098 in damages. Dkt. No. 27 ¶¶ 38-39;

                                  20   id. at 20:3. For their breach of the implied covenant claim, plaintiffs plead that “Defendants

                                  21   promised . . . wages, bonus, stock options and reimbursement of expenses,” that plaintiffs

                                  22   “performed all duties pursuant to the [Services Agreement],” and that they “earned the right to

                                  23   receive the benefit of the bargain between the parties.” Id. ¶ 42. They plead defendants’ acts as

                                  24   follows:

                                  25                  Defendants are invested with discretionary power affecting the rights
                                                      of [plaintiffs] to receive the benefit of the bargain between the parties.
                                  26                  Defendants have used their discretionary power to deny claims for
                                                      wages and reimbursement of expenses to [plaintiffs], regardless of the
                                  27                  agreement between the parties. In violation of the implied covenant
                                                      of good faith and fair dealing, Defendants have taken steps to injure
                                  28                  the right of [plaintiffs] to receive the benefits of the agreement. . . .
                                                                                          7
                                                      The Defendants, in bad faith, have intentionally failed to honor their
                                   1                  obligations under the bargain with [plaintiffs].
                                   2   Id. ¶¶ 43-44. Plaintiffs identify no steps defendants took to frustrate the purposes of the Services

                                   3   Agreement that differ in any way from acts plaintiffs say constitute defendants’ failure to perform

                                   4   their obligations under that agreement, which plaintiffs claim is a breach of contract. Moreover,

                                   5   plaintiffs appear to seek the same damages for breach of the implied covenant as they do for their

                                   6   breach of contract claim.

                                   7          Plaintiffs argue that the gravamen of their breach of contract and breach of the implied

                                   8   covenant claims are different, citing Digerati Holdings, LLC v. Young Money Entm’t, 194 Cal.

                                   9   App. 4th 873 (2011). In Digerati, the parties entered into an agreement for production of a

                                  10   documentary film, but plaintiffs claimed that defendants breached the implied covenant by

                                  11   undermining their ability to sell or distribute the film by, for example, informing distributors that

                                  12   the film was unauthorized and could be subject to future litigation. 194 Cal. App. 4th at 885. In
Northern District of California
 United States District Court




                                  13   that case, the court concluded that defendants’ conduct frustrated plaintiff’s efforts to market the

                                  14   film that was the subject of the parties’ agreement, which was distinct from defendants’ express

                                  15   obligations to make individuals available for interviews and provide video and photographic

                                  16   materials for use in the film. Id. at 884–85. Here, plaintiffs simply do not allege any different or

                                  17   additional conduct in support of their claim for breach of the implied covenant beyond defendants’

                                  18   failure to perform the terms of the Services Agreement itself.

                                  19          Plaintiffs also argue that defendants’ misrepresentations about the timing of investor

                                  20   funding and the payments to plaintiffs that would follow thereafter frustrated plaintiffs’ abilities to

                                  21   perform their contractual duties. Dkt. No. 34 at 7. However, this argument is belied by the

                                  22   allegations of the FAC, which clearly state that plaintiffs continued to perform their obligations

                                  23   despite defendants’ failure to make timely payments under the Services Agreement. See id. ¶¶ 25-

                                  24   31.

                                  25          Accordingly, the Court concludes that plaintiffs do not state a claim for breach of the

                                  26   implied covenant of good faith and fair dealing.

                                  27          D.      Claims 1, 2, 4, and 5 Against Mr. Clapper
                                  28          Defendants move to dismiss claims 1, 2, 4, and 5 against Mr. Clapper on the ground that
                                                                                          8
                                   1   there is no basis on which to hold him personally liable. Dkt. No. 28 at 7–8. Plaintiffs respond

                                   2   that Mr. Clapper may be liable on these claims based on his role as “co-employer” of Mr. Carlson

                                   3   and based on a theory that ScanX is Mr. Clapper’s alter ego. Dkt. No. 34 at 8–11.

                                   4          As explained above, the Court has concluded that Mr. Carlson fails to state a claim for

                                   5   relief against either defendant based on the purported existence of an employment relationship.

                                   6   For the same reasons, the Court finds that Mr. Carlson has not alleged an employment relationship

                                   7   between himself and Mr. Clapper that would support a theory that Mr. Clapper is personally liable

                                   8   with respect to all claims asserted against him in the FAC.

                                   9          Defendants argue that the allegations of the FAC are insufficient to support plaintiffs’

                                  10   contention that Mr. Clapper is personally liable under an alter ego theory. “A claim against a

                                  11   defendant, based on the alter ego theory, is not itself a claim for substantive relief, e.g., breach of

                                  12   contract or to set aside a fraudulent conveyance, but rather, procedural, i.e., to disregard the
Northern District of California
 United States District Court




                                  13   corporate entity as a distinct defendant and to hold the alter ego individuals liable on the

                                  14   obligations of the corporation where the corporate form is being used by the individuals to escape

                                  15   personal liability, sanction a fraud, or promote injustice.” Hennessey’s Tavern, Inc. v. American

                                  16   Air Filter Co., 204 Cal. App. 3d 1351, 1358–59 (1988). In applying the alter ego doctrine, the

                                  17   issue is not whether the corporation is the alter ego of its shareholders for all purposes or whether

                                  18   the corporation was organized for the purpose of defrauding the plaintiff, but rather whether

                                  19   justice and equity are best accomplished in a particular case, and fraud defeated, by disregarding

                                  20   the separate nature of the corporate form as to the claims in that case. Mesler v. Bragg Mgmt. Co.,

                                  21   39 Cal. 3d 290, 300 (1985).

                                  22          Alter ego liability is recognized “where two conditions are met: [f]irst, where there is such

                                  23   a unity of interest and ownership that the individuality, or separateness, of the said person and

                                  24   corporation has ceased; and, second, where adherence to the fiction of the separate existence of the

                                  25   corporation would . . . sanction a fraud or promote injustice.” In re Schwarzkopf, 626 F.3d 1032,

                                  26   1038 (9th Cir. 2010) (internal quotation marks and citation omitted). Factors suggesting an alter

                                  27   ego relationship include “the use of the same office or business location; . . . the use of a

                                  28   corporation as a mere shell, instrumentality, or conduit for a single venture or the business of an
                                                                                          9
                                   1   individual or another corporation . . . ; [and] [the contracting with another with intent to avoid

                                   2   performance by use of a corporate entity as a shield against personal liability . . . .” Associated

                                   3   Vendors, Inc. v. Oakland Meat Co., Inc., 210 Cal. App. 2d 825, 838–40 (1962) (internal quotations

                                   4   omitted). Sole ownership of a company alone is not a sufficient basis for alter ego liability.

                                   5   Johnston v. Irontown Hous. Co., Inc., No. 13-CV-0523 W (BLM), 2014 WL 12531189, at *6

                                   6   (S.D. Cal. Dec. 9, 2014) (“[A] sole proprietorship is a valid legal entity used to protect the owner

                                   7   from the corporation’s debts and liabilities. It is, therefore, illogical to find that one’s status as the

                                   8   sole proprietor supports an inference of alter-ego liability.”); Leek v. Cooper, 194 Cal. App. 4th

                                   9   399, 415 (2011) (“An allegation that a person owns all of the corporate stock and makes all of the

                                  10   management decisions is insufficient to cause the court to disregard the corporate entity.”).

                                  11           The Court previously held that plaintiffs had failed to adequately allege a theory of liability

                                  12   as to Mr. Clapper based on the alter ego doctrine, but granted leave to amend based on plaintiffs’
Northern District of California
 United States District Court




                                  13   representation at the hearing that there were additional facts that they could plead to support an

                                  14   alter ego theory. Dkt. No. 26 at 12–14. The Court further stated that, “[i]n their amended

                                  15   complaint, plaintiffs should make clear their alter ego theory of liability in the context of each

                                  16   claim.” Id. at 14.

                                  17           The FAC pleads that, “[u]pon information and belief, Mr. Clapper is the controlling

                                  18   shareholder of ScanX, and runs the business as his alter ego.” Dkt. No. 27 ¶ 18. The FAC also

                                  19   alleges that Mr. Clapper failed to adequately capitalize ScanX and, “upon information and belief,

                                  20   has engaged in commingling of funds between ScanX, the various additional entities he controls,

                                  21   and his personal accounts. Because of the unauthorized diversion of corporate funds and assets to

                                  22   non-corporate uses, ScanX serves as a mere shell for the personal business of Clapper.” Id. The

                                  23   FAC alleges in conclusory fashion that Mr. Clapper sought to escape personal liability for breach

                                  24   of contract and fraud by using ScanX as a corporate shield. Id. ¶ 19.

                                  25           These allegations in the FAC are no more sufficient to state a plausible alter ego theory

                                  26   than the general and conclusory allegations that did not pass muster in the original complaint.

                                  27   Apart from the allegation that Mr. Clapper is the controlling shareholder of ScanX, plaintiffs plead

                                  28   no facts showing that there exists such a unity of interest between ScanX and Mr. Clapper that the
                                                                                           10
                                   1   corporate form may be disregarded in this case. Schwarzkopf, 626 F.3d at 1038. “Conclusory

                                   2   allegations of ‘alter ego’ status are insufficient to state a claim. Rather, a plaintiff must allege

                                   3   specifically both of the elements of alter ego liability, as well as facts supporting each.” Sandoval

                                   4   v. Ali, 34 F. Supp. 3d 1031, 1040 (N.D. Cal. 2014) (quoting Neilson v. Union Bank of Cal., N.A.,

                                   5   290 F. Supp. 2d, 1101, 1116 (C.D. Cal. 2003)) (internal quotation marks omitted). Here,

                                   6   plaintiffs’ allegations about inadequate capitalization of ScanX and commingling of funds is based

                                   7   entirely on information and belief; the FAC states no supporting facts. Dkt. No. 27 ¶ 18.

                                   8   Plaintiffs allege that “Clapper runs multiple entities in addition to ScanX, by himself, out of the

                                   9   same business location with the same business phone number.” Id. However, plaintiffs do not

                                  10   allege that Mr. Clapper’s home address is the same as ScanX’s business address, and the Court

                                  11   fails to see how having multiple businesses with the same address and business phone number as

                                  12   ScanX supports plaintiffs’ thesis that ScanX is Mr. Clapper’s alter ego. Although plaintiffs say
Northern District of California
 United States District Court




                                  13   that “Clapper personally benefitted from this activity and seeks to escape personal liability through

                                  14   the improper use of ScanX as a corporate shield for the activities which benefited him personally,”

                                  15   id. ¶ 19, these assertions are made in a general and conclusory fashion. Sandoval, 34 F. Supp. 3d

                                  16   at 1040–41 (rejecting plaintiffs’ allegations based solely “on information and belief” that

                                  17   individual defendants were alter egos of corporate defendants, that corporate defendants were

                                  18   underfunded, were not stand-alone corporations, had common management and pay practices,

                                  19   shared labor and materials, including a distribution and billing system, and operated a common

                                  20   marketing system); Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938, 962–63 (N.D.

                                  21   Cal. 2015) (observing that conclusory allegations based solely on information and belief are

                                  22   insufficient to state a claim for alter ego where the information and belief allegations merely

                                  23   mimic the language of factors that courts use to determine alter ego and do not supply any specific

                                  24   facts).

                                  25             The Court finds that plaintiffs have failed to state a claim against Mr. Clapper individually

                                  26   based on an alter ego theory for claims 1, 2, 4, and 5. If plaintiffs obtain new information that

                                  27   they believe would support an alter ego theory, Carlson Produce may move for leave to amend the

                                  28   complaint in compliance with Federal Rule of Civil Procedure 15.
                                                                                          11
                                       IV.    CONCLUSION
                                   1
                                              The Court denies the parties’ requests for judicial notice and grants defendants’ motion to
                                   2
                                       dismiss as follows:
                                   3
                                              1. Mr. Carlson’s claims as pled in claims 1, 2, 3, 4, and 5 are dismissed;
                                   4
                                              2. Claim 2 for breach of the implied covenant of good faith and fair dealing is dismissed;
                                   5
                                                  and
                                   6
                                              3. Claims 1, 2, 4, and 5 against Mr. Clapper are dismissed.
                                   7
                                              Defendants shall answer the remaining claims in the FAC by June 5, 2019.
                                   8
                                              IT IS SO ORDERED.
                                   9
                                       Dated: May 22, 2019
                                  10

                                  11

                                  12                                                               VIRGINIA K. DEMARCHI
Northern District of California
 United States District Court




                                                                                                   United States Magistrate Judge
                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
